Citation Nr: 1453324	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  13-20 888	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to December 1968.  The Appellant asserts that she should be considered the Veteran's widow for purposes of VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction rests with the RO in St. Petersburg, Florida, from which the appeal was certified.  

In December 2013, the Appellant testified before the undersigned Veterans Law Judge at a hearing held at the RO in St. Petersburg, Florida.  A transcript of that hearing is associated with the record.  The Appellant also submitted additional evidence directly to the Board with a waiver of initial RO consideration.  As such, this evidence is accepted for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2014). 

In March 2014, the Board denied the claim on appeal.  Subsequently, the Appellant appealed the March 2014 decision to the United States Court of Appeals for Veterans Claims.  Pursuant to an October 2014 Order granting a Joint Motion for Remand, the Appellant's appeal was remanded to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1. The Veteran and the Appellant married in April 1973 and divorced in May 2008.

2. The Veteran and the Appellant reunited in August 2009, continuously cohabited for the two years prior to his death in November 2011, and held themselves out as married to the public during that time.

3. The Appellant was unaware that common law marriage was not recognized in Georgia or Florida, the states of residence for the entirety of her relationship with the Veteran following their reunion in August 2009.

4. No other person has been established as a surviving spouse.



CONCLUSION OF LAW

The criteria for recognition of the Appellant as the surviving spouse of the Veteran have been met.  38 U.S.C.A. §§ 101, 103 (West 2002 & Supp. 2014); 38 C.F.R. 
§§ 3.1 , 3.50, 3.52, 3.53 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Appellant is seeking to establish herself as the surviving spouse of the deceased Veteran for VA benefits purposes.  A "spouse" is a person of the opposite sex whose "marriage" to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  "Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  To be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits, the Appellant must be a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  Further, the person must not have lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2).  

In cases involving alleged common-law marriages, there must be proof of a common law marriage for the purpose of receiving VA benefits.  Supporting evidence of common law marriage should include affidavits or certified statements of one or both of the parties of the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage, including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived. 38 C.F.R. § 3.205(a). 

In determining whether a marriage is valid, the law of the place where the parties resided will be applied.  38 C.F.R. § 3.1(j).  In this case, the state of Georgia only recognizes common law marriages that were created before January 1, 1997.  See OGCA § 19-3-1.1 (2014).  As the period during which the Appellant and the Veteran were divorced does not fall prior to that date, recognition of a common law marriage was unavailable.  With respect to the Appellant's residency with the Veteran in Florida, the state of Florida will recognize a common law marriage where the parties validly entered into a common law marriage in a state that still recognizes common law marriage or in situations where the parties satisfied the requirements of common law marriage prior to 1968.  See West's Florida Statutes Annotated, Title XLII, Domestic Relations, Chapter § 741.211 (West 2005).  Here, there is no indication that the Appellant and the Veteran had a common law marriage recognized by any state at any time or that they had satisfied the requirements of common law marriage prior to 1968.   

However, the General Counsel has held that lack of residence in a jurisdiction recognizing a common law marriage is not necessarily a bar to establishment of a common law marriage for the surviving spouse. Where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid in certain circumstances pursuant to the provisions of 38 C.F.R. § 3.52.  The requirement of a formal marriage ceremony by a jurisdiction that does not recognize common law marriage can constitute a "legal impediment."  VAOPGCPREC 58-91 (June 17, 1991), published at 56 Fed. Reg. 50, 151 (1991).  This legal impediment to a valid marriage may be overcome, and the marriage "deemed valid," on a showing that the Appellant was in fact unaware of the impediment, the attempted marriage took place at least one year prior to the Veteran's death, they cohabitated continually from the attempted marriage to the Veteran's death, and no other person has been established as a surviving spouse.  38 C.F.R. § 3.52.

The evidence demonstrates that the Appellant and the Veteran married in April 1973.  However, the record also reflects that the Appellant and the Veteran divorced in May 2008.  The Appellant does not challenge the finality of the divorce decree.  

At the December 2013 hearing, the Appellant asserted that she and the Veteran had been married for 35 years when in December 2007, the Veteran abandoned her and their child.  After the Veteran left, she was forced to obtain a divorce in order to get a loan modification to save their home.  However, when he returned in August 2009, they began living together again and holding themselves out as a married couple.  The Appellant reported that the two moved from Georgia to Florida in 2010 and lived there together until the Veteran died in November 2011.  According to the Appellant, the Veteran never believed that the two were divorced, and she did not feel as though they were divorced either.  The Appellant also testified that she was unaware that Georgia and Florida did not recognize a common law marriage that would apply to their situation.  

The Appellant submitted several written statements from her attorney, friends, and neighbors in support of her claim.  The attorney testified to the circumstances surrounding the Appellant's divorce and that the Appellant resumed living with the Veteran as husband and wife upon his return.  The lay statements affirm the Appellant's love and dedication to the Veteran and her care-taking of the Veteran prior to this death.  Additionally, on VA examination in April 2010, the Veteran reported that he had been married for 37 years, and the November 2011 VA examination report shows the Veteran reported being married for 39 years and referenced "his wife."

Here, the Appellant testified that she was unaware of any legal impediment to the validation of her common law marriage to the Veteran.  According to her testimony, the Veteran never believed that the two were divorced, and the evidence indicates that he considered himself married during the year prior to his death.  The Appellant also stated that despite the divorce, she always considered herself to be married to the Veteran following their reunion.  In addition, the evidence indicates the Appellant and the Veteran cohabited continually during the two years prior to his death and held themselves out to the public as married.  Finally, there is no evidence indicating another person has established entitlement to surviving spouse status, nor is there evidence of such a claimant.  38 C.F.R. § 3.52.  Therefore, resolving the benefit of the doubt in favor of the Appellant, the Board finds the Appellant has presented a preponderance of evidence of a valid marriage, and as such, recognition as the Veteran's surviving spouse for purposes of VA benefits is granted.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


